Citation Nr: 1816495	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-15 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether the reduction of the disability rating assigned for service-connected limitation of extension, status post medial meniscectomy and pes plasty of ligament, right knee, with severe traumatic degenerative joint disease (right knee limitation of extension), from 10 percent to zero percent, effective from April 1, 2012, was proper.

2. Whether the reduction of the disability rating assigned for service-connected laxity, right knee with pain (right knee laxity), from 10 percent to zero percent, effective from April 1, 2012, was proper.

3. Entitlement to an increased evaluation for service-connected right knee limitation of extension, currently evaluated at 10 percent disabling.

4. Entitlement to an increased evaluation for the service-connected right knee laxity, currently evaluated at 10 percent disabling.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister, J.C.


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972. He served in the United States Army.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision issued by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA). This case was previously before the Board in March 2017 and was remanded to the RO to schedule the Veteran for a Board hearing.

In December 2017, the Veteran appeared and provided testimony at a video conference Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record.

The issues of entitlement to increased evaluations for service-connected right knee limitation of extension and right knee laxity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. The reduction in the evaluation for right knee limitation of extension was not based on evidence that showed actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.

2. The reduction in the evaluation for service-connected right knee laxity was not based on evidence that showed actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.


CONCLUSIONS OF LAW

1. The reduction in the evaluation for right knee limitation of extension, from 10 percent to zero percent, effective April 1, 2012, was improper; the 10 percent evaluation is restored. 38 U.S.C. § 5112 (2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 3.655, 4.1, 4.2, 4.3, 4.7, 4.45; Diagnostic Code 5261 (2017).

2. The reduction in the evaluation for right knee laxity, from 10 percent to zero percent, effective April 1, 2012, was improper; the 10 percent evaluation is restored. 38 U.S.C. § 5112 (2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 3.655, 4.1, 4.2, 4.3, 4.7, 4.45; Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. 38 C.F.R. § 3.105(e) (2017). The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level. 38 C.F.R. § 3.105(e). The beneficiary will also be informed that he or she will have an opportunity for a predetermination hearing. 38 C.F.R. § 3.105(i) (2017).

Following the predetermination procedures, final action will be taken.  38 C.F.R. § 3.105(h)(2).  If a predetermination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record including any additional evidence obtained following the hearing pursuant to necessary development.  38 C.F.R. § 3.105(h)(2).  Whether or not a predetermination hearing was conducted, a written notice of the final action shall be issued to the beneficiary and his or her representative, setting forth the reasons therefor and the evidence upon which it is based.  38 C.F.R. § 3.105(h)(2).  

On review, it appears that the RO complied with the procedural requirements. 38 C.F.R. § 3.105. In a June 2011 rating decision, the Veteran was notified of the proposed reduction and given an opportunity to submit additional evidence and/or request a hearing. In a July 2011 Statement in Support of Claim, the Veteran requested a personal hearing. In September 2011, the Veteran appeared and provided testimony at a pre-decisional hearing before a Hearing Officer.  In a January 2012 rating decision, the RO reduced the Veteran's disability evaluation from 10 percent to zero percent for both limitation of extension of right knee, and laxity of right knee, effective April 1, 2012, which is the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires. Accordingly, the Board finds that the RO complied with the procedural requirements for a rating reduction. 

For ratings that had been in effect for five years or more, VA regulations contain certain protections in order to provide for the stabilization of assigned disability evaluations. 38 C.F.R. § 3.344(a)-(c). In this case, a 10 percent evaluation for both limitation of extension of right knee, and laxity of right knee, had been in effect since September 30, 2009 based on a December 2009 rating decision. The evaluations were reduced to zero percent, effective April 1, 2012. As such, the evaluations were in effect less than five years and these regulations are inapplicable. 

Regardless of whether the five-year threshold is met, however, a VA rating reduction must be based upon review of the entire history of the Veteran's disability, reconciling any contrary findings into a consistent picture.  8 C.F.R. 
§ 4.2. VA must then consider whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations. In any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. See Faust v. West, 13 Vet. App. 342, 349 (2000); Brown v. Brown, 5 Vet. App. 413, 420-21 (1993). 

To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C. § 5107 (b) as required. See Brown, 5 Vet. App. at 420-21; Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991). 

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). However, post-reduction evidence may not be used to justify an improper reduction.

The Veteran's limitation of extension of right knee is rated under Diagnostic Code (DC) 5261. Under DC 5261, limitation of knee extension is rated as follows: a noncompensable rating is warranted when it is limited to 5 degrees and a 10 percent rating is warranted when it is limited to 10 degrees. 38 C.F.R. § 4.71a, DC 5261. 

The Veteran's laxity of right knee is rated under DC 5257. Under 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 5257.

The Veteran's 10 percent evaluations were based on an October 2009 VA examination. At that time, the examiner noted right knee marked degenerative joint disease (DJD) which was an increase from July 2007. After a clinical interview and examination, the examiner noted a mild effusion without heat or erythema. There was right knee range of motion that was limited by complaints of discomfort, with flexion to 110 degrees, and full extension to 7 degrees. The VA examiner found medial joint line tenderness, ad medial and lateral collateral ligament, valgus laxity 1+, and a positive grind test. The VA examiner also observed the Veteran using a 1 point cane, and that his gait showed a right-sided limp. However, there was no evidence of painful motion, tenderness, spasm, edema, fatigability, lack of endurance, weakness, or instability, or loss of function with repetitive use. The Veteran described the pain as getting progressively worse, and that it frequently woke him up from his sleep. He reported the pain to be a mild, dull, constant ache with intermittent severe sharp, stabbing or fleeting, lancinating type of pain with weight-bearing. The Veteran also reported that he found it difficult to ambulate and that his right knee gave way four to six times per year, causing him to fall. However, he also denied instability and locking. Standing and walking were considered moderately functionally limiting. The Veteran reported that he usually did all of his own activities of daily living, continued to drive, and handled his own personal affairs. He did state that on rare occasions, his wife needed to help him with ingress or egress out of the bathtub.

In a December 2009 rating decision, the RO assigned a 10 percent disability rating for both right knee limitation of extension and laxity, effective September 30, 2009. 

In March 2011, the Veteran filed a claim for an increased evaluation for his service-connected right knee disability. He stated that his service connected right knee had worsened and that he was taking shots to help with the range of motion and that he was suffering from chronic pain.

The VA afforded the Veteran a VA examination in April 2011. At that time, the examiner diagnosed right knee DJD. After a clinical interview and examination, the examiner noted that the Veteran ambulated with a rollator walker without a right knee brace or crutches with a normal gait. The examination report indicated that the Veteran was able to fully extend to 0 degrees, but that he resisted any flexion to 20 degrees with pain on motion. The report further noted that the Veteran had 90 degree of flexion while sitting. The examiner opined that there was no laxity or instability to the right knee, that there was no popliteal mass, and that the Veteran had a negative patellar grind test. The Veteran was observed to be tender to the medial/lateral joint line, suprapatellar and infrapatellar bursa, but that there was no redness, warmth, edema or crepitus. The examination report further noted that the Veteran's medial and lateral collateral ligaments were intact to varus and valgus stresses and that there were negative anterior and posterior drawer sign and negative Lachman. Furthermore, the examiner recorded that the Veteran did not experience painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness or instability, except as otherwise already noted, and that there were no additional limitation of motion after three repetitions. The examiner concluded that the Veteran had no laxity to the right knee and that there were mild functional limitations. The Veteran described his right knee pain as achy and that it was severe (between a seven and eight out of 10). The Veteran reported that he experienced stiffness, swelling, and weakness. The Veteran also reported that he experienced instability but had denied falling in the prior three years, that he experienced locking, and that he had heard a popping sound in the infrapatellar area. The Veteran also stated that he experienced flare-ups and that when they happen, the achy sharp pain rises to a scale of 9 out of 10, occurred two times per day and lasted one to two hours. The Veteran reported that any kneeling or squatting, standing for more than five minutes, walking for more than 20 feet, climbing stairs, and changes in weather, especially when it becomes cold and wet, will cause a flare-up. The Veteran also reported that he used a knee brace, rollator walker, and a walking cane. The Veteran was also received synvisc injections for two weeks in October 2010 and that the treatment helped him some, but that he was only taking Lortab for his condition. 

Based on this examination, the RO proposed reducing the Veteran's evaluations in a June 2011 rating decision. The Veteran requested a personal hearing and was afforded one in September 2011. At that hearing, the Veteran contended that the April 2011 was flawed because the April 2011 examiner forced his motion during the range of motion testing. As a result, the RO afforded the Veteran another VA examination in October 2011.

During the October 2011 VA examination, the VA examiner 40 degrees of flexion of the right knee and that painful motion began at 20 degrees. The Veteran was also able to flex to 40 degrees during repetitive-use testing. The Veteran was able to extend his knee to zero degrees. There was tenderness or pain to palpation for joint line or soft tissue of the right knee and frequent episodes of joint pain. The examiner was not able to perform any of the joint stability tests including the Lachman test, Posterior drawer test, or Medial-lateral test. The Veteran was also noted to use a knee brace whenever he leaves his house. The examiner did not believe that the Veteran's knee condition impacted his ability to work. The Veteran reported that he had several falls within the past few weeks and that sometimes he caught himself. The Veteran told the examiner that his knee would swell up, that he cannot flex it enough, and that he feels unstable both to sides/lateral. The Veteran rated his pain at a constant intensity of 9, but medications and relaxing in a recliner helped with the pain, reducing it down to a 7. He reported that he experienced flare-ups and that it would get worse if he needed to get up and walk around, that he could not stand when they occurred, and that they would occur at least once daily and would last for four to six hours. The Veteran stated that he used to be able to get into the bathtub, but now cannot do so because he felt unstable to get in.

In a January 2012 rating decision, the RO assigned a zero percent disability rating for both limitation of extension of right knee, and laxity of right knee, effective April 1, 2012. 

The Veteran submitted a notice of disagreement in June 2012 contending that he had submitted enough medical evidence to demonstrate that his right knee condition had not improved and that it has worsened. He disagreed with the RO's decision to reduce his evaluations and asserted that he suffered every day with limited range of motion, swelling, and chronic pain, and requested a DRO to review his claim.  

At a December 2017 Board hearing, the Veteran testified that his right knee condition has gotten worse over time. The Veteran further testified that he did not have any cartilage in his knees and that the bones are rubbing on the bones. The Veteran also reported that the joint popped out every now and then, at times causing him to lose balance, fall, and injure other parts of his body. The Veteran testified that to help with his pain, he has a pain pump that he received from the Pain Clinic.
At the same hearing, the Veteran's sister J.C. testified that the Veteran did not walk around as much because he was afraid of falling. She further testified that if the Veteran did walk, he would use his walker. J.C. also stated that while she has never been with the Veteran during one of his falls, the Veteran has called her several times to inform her of his falls and the help he needed to get back up. J.C. also testified that she had observed the Veteran walk in a guarded fashion, and requested at the hearing for any future examination to be conducted a VA facility closer to their community because the long drive "kills him to drive a car."

After a thorough review of the record, the Board finds that the Veteran's knee disability, to include limitation of extension and laxity, did not show actual improvement in the Veteran's ability to function under the ordinary conditions of life and work. See Faust, 13 Vet. App. at 349; Brown, 5 Vet. App. 413, 420-21. Although the April 2011 and October 2011 VA examination found some improved symptoms, to include the finding of no laxity or instability, medial and lateral collateral ligaments intact to varus and valgus stresses, and negative anterior and posterior drawer sign and negative Lachman test, the examiners did not address whether and to what extent, if any, these findings supported an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work. 

The Board finds that the evidence does not demonstrate an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work. At the October 2009 VA examination, the Veteran reported that he was able to still do all of his own activities of daily living, still drove, and handled his own personal affairs. At that examination, the Veteran's functional limitation with standing and walking was considered moderate. The Veteran's gait presented with a right-sided limp, and he used a 1-point cane. The Veteran also did not receive injection for his right knee in the prior 12 months, with the last injection being in 2005, and was prescribed Lortab for multiple areas of pain. 

However, at the April 2011 VA examination, the Veteran reported that he experienced stiffness, swelling, weakness, and instability. The Veteran reported that any kneeling or squatting, standing for more than five minutes, walking for more than 20 feet, climbing stairs, and changes in weather caused flare-ups. The Veteran also stated that he experienced flare-ups and that when they happened, the pain rises to a scale of 9 out of 10, occurring two times per day and lasting one to two hours. These daily limitations were not present at the October 2009 VA examination, supporting a conclusion that the Veteran's knee disability had not improved. Moreover, while the April 2011 examiner noted that the Veteran ambulated with a rollator walker without a right brace or crutches with a normal gait, the Veteran reported that he used a knee brace and a walking cane. As of the October 2009 VA examination, the Veteran was only using a 1-point cane. The Veteran received injections in October 2010 and continued to take Lortab for his knee condition. The continuity of treatment regime between October 2009 and April 2011 demonstrates at the very least, the Veteran's condition has not improved his ability to function under the ordinary conditions of life and work. 

At the October 2011 VA examination, the Veteran reported that he had fallen several times in the prior few weeks, whereas in October 2009, he reported falling four to six times per year. The Veteran also reported at the October 2011 VA examination that his flare-ups would occur at least once a day and last four to six hours. In October 2009, the Veteran denied having flare-ups. Furthermore, the Veteran noted at the October 2011 VA examination that he used to be able to get in and out of the bathtub, but that he no longer does so because he felt unstable. The Veteran was still able to do all of his own activities of daily living with only occasional help from his wife with ingress and egress from the bathtub.

Accordingly, and resolving all doubt in favor of the Veteran, the reductions from 10 percent to zero percent for right knee limitation of extension and laxity, were improper and the 10 percent evaluations are restored for both service-connected disabilities. See 38 U.S.C. § 5107(b) (2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The 10 percent disability rating for right knee limitation of extension is restored, effective April 1, 2012.

The 10 percent disability rating for right knee laxity, is restored, effective April 1, 2012.


REMAND

Remand is required regarding the Veteran's claim for increased evaluations. Although the 10 percent evaluations are restored, the Veteran filed a claim for increase in March 2011. Because the RO determined that the evaluation should be reduced, the claim for an increased evaluation was never adjudicated. This must be done on remand.

The Veteran contends that he is entitled to an increased rating for his right knee disability. Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration. See 38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017). 

First, remand is required to attempt to obtain Social Security Administration (SSA) records. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (c) (2017). This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the SSA. 38 C.F.R. § 3.159(c)(2). At his October 2009 VA examination, the Veteran indicated that he has been in receipt of disability benefits from the Social Security Administration (SSA) for a number of disabilities, including his right knee. The Veteran's SSA records are not of record, and therefore, attempts should be made to obtain the SSA records.

Second, remand is required for a current examination that is adequate.  A new examination is appropriate when a Veteran asserts that the disability in question has undergone an increase in severity since the last examination. See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997); VAOPGCPREC 11-95 (1995). Moreover, in evaluating joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).  First, a July 2014 VA examination is of record, but that is over three years old and the Veteran reported at the Board hearing that his disabilities had worsened.  Second, a January 2018 Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) was submitted, but it appears to have been filled out by the Veteran.  Regardless, neither the 2014 nor 2018 VA examination addresses pain in active and passive motion.  Thus, remand is necessary for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. Obtain the SSA records pertinent to the Veteran's claim for disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right knee limitation of extension and laxity.  The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.

The examiner must utilize the appropriate DBQ. Ranges of motion and pain findings upon active motion, passive motion, weight-bearing, and nonweight-bearing of the right knee and with range of motion measurements of the opposite undamaged joint (i.e., left knee) must be conducted. If the examiner is unable to conduct the required testing or conclude that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


